     Case 8:19-cr-00061-JVS Document 172 Filed 06/05/20 Page 1 of 5 Page ID #:2718



 1   H. Dean Steward, SBN 85317
     107 Avenida Miramar, Ste. C
 2   San Clemente, CA 92672
     Tel (949) 481-4900
 3   Fax (949) 497-6753
 4   Attorney for Defendant
     MICHAEL JOHN AVENATTI
 5
 6
                              UNITED STATES DISTRICT COURT
 7
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                    SA CR No. 19-061-JVS
10               Plaintiff,                       DEFENDANT’S STATUS REPORT
11                      v.                        Hearing Date:      June 8, 2020
                                                  Hearing Time:      9:00 a.m.
12   MICHAEL JOHN AVENATTI,                       Location:          Telephonic - Courtroom
                                                                     of the Hon. James V.
13               Defendant.                                          Selna
14
15
           In advance of the status conference set in this matter for June 8, 2020, defendant
16
     MICHAEL JOHN AVENATTI (“Mr. Avenatti”) by and through his counsel of record,
17
     H. Dean Steward, hereby files this Status Report.
18

19
     Dated: June 5, 2020                      Respectfully submitted,
20
21                                            /s/ H. Dean Steward
22                                            H. DEAN STEWARD
23                                           Attorney for Defendant
                                             MICHAEL JOHN AVENATTI
24
25
26
27
28
Case 8:19-cr-00061-JVS Document 172 Filed 06/05/20 Page 2 of 5 Page ID #:2719




                                    TABLE OF CONTENTS

    I.      STATUS OF DISCOVERY ...................................................................... 1

            A. Mr. Avenatti’s Computer Access ......................................................... 1

            B. Access to the IRS Terminal .................................................................. 1

            C. The Government’s Additional Discovery ............................................. 2

    II.     AVAILABILITY OF ADDITIONAL COUNSEL.................................... 2

CERTIFICATE OF SERVICE.................................................................................. 3
     Case 8:19-cr-00061-JVS Document 172 Filed 06/05/20 Page 3 of 5 Page ID #:2720



 1   I.     STATUS OF DISCOVERY
 2          A.     Mr. Avenatti’s Computer Access
 3          As a result of this Court’s directives issued on June 1, 2020, the defense has
 4
     obtained a pre-owned HP laptop computer for Mr. Avenatti to use so that he may
 5
 6   properly review the discovery in this case. Mr. Avenatti is expected to receive the laptop

 7   and the discovery in electronic form by defense counsel this weekend or on Monday at
 8
     the latest. Internet access has been disabled by way of a computer program (Net
 9
10   Disabler) per the defense’s agreement with the prosecution.

11          B.     Access to the IRS Terminal
12          Since the last Status Conference on June 1, 2020, defense counsel has contacted
13
     Mr. Patrick Fitzgerald of the Privilege Review Team to coordinate access to the IRS
14
15   terminal. As the Court suggested, it is anticipated that counsel will provide search terms
16   via email to Mr. Fitzgerald to be run against the database as needed in the coming
17
     months, with the resulting documents being produced to the defense as with prior
18

19   requests. The defense expects to be able to significantly limit its requests to targeted
20   documents or specific issues/date ranges after first substantially completing its review of
21
     the 87,226 documents produced by the Privilege Review Team on March 13, 2020 and
22
23   then subsequently provided to the prosecution, although it is presently unclear as to
24   when this will be completed.1 The defense is prioritizing this review over the additional
25
26
            1
            A widely accepted rule of thumb is that it takes approximately one hour to review 35-50
27   documents.
28
     Case 8:19-cr-00061-JVS Document 172 Filed 06/05/20 Page 4 of 5 Page ID #:2721



 1   39,062 documents that were also produced by the Privilege Review Team to the defense
 2
     on March 13, 2020 but subsequently withheld from the prosecution.
 3
 4         C.     The Government’s Additional Discovery

 5         In its recent Response to Status Report (Docket No. 168), the government stated

 6   that it has an additional 9,700 documents (with untold number of pages) to produce to
 7
     the defense. These documents appear to have been in the possession of the government
 8
 9   for approximately one year and yet still have not been produced. The defense has

10   requested that these documents, together with any other unproduced discovery, be
11
     provided to the defense as soon as possible.
12
13   II.   AVAILABILITY OF ADDITIONAL COUNSEL

14         As previously noted, Mr. Avenatti continues to attempt to make arrangements for
15   additional counsel to assist in the defense of this case with the hope that such counsel
16
     can assist in the review of the discovery and preparation for trial. This process has been
17
18   significantly hindered by the position previously taken by the government in connection
19   with Mr. Avenatti’s bail revocation, namely that every dollar he expends on anything
20
     other than paying his estranged wife Lisa Storie or the creditor Jason Frank, is an effort
21
22   somehow aimed at hindering their efforts at collection and thus amounts to criminal
23   conduct. As this Court can appreciate, and as the court in the Nike case specifically
24
     recognized, this position by the government creates a significant impediment to Mr.
25
26   Avenatti’s ability to retain counsel, fund a defense, pay costs and experts, and properly
27
     prepare for trial. Mr. Avenatti is further hampered by the fact that for months now, he
28

                                                    2
     Case 8:19-cr-00061-JVS Document 172 Filed 06/05/20 Page 5 of 5 Page ID #:2722



 1   has had far less than $5,000 in liquid assets. Despite these obstacles, Mr. Avenatti
 2
     continues to work diligently to attempt to obtain additional counsel for this case.
 3
 4
 5   Dated: June 5, 2020                       Respectfully submitted,
 6
                                               /s/ H. Dean Steward
 7
                                               H. DEAN STEWARD
 8
                                               Attorney for Defendant
 9                                             MICHAEL JOHN AVENATTI
10
11                                CERTIFICATE OF SERVICE
12
           I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
13
14   age. My business address is 107 Avenida Miramar, Ste. C, San Clemente, CA 92672. I

15   am not a party to the above-entitled action. I have caused, on June 5, 2020, service of
16
     the defendant’s:
17
18                                      STATUS REPORT
19
20
     on the following party, using the Court’s ECF system:
21
22   AUSA BRETT SAGEL AND AUSA JULIAN ANDRE
23   I declare under penalty of perjury that the foregoing is true and correct.
24
     Executed on June 5, 2020
25
26                                           /s/ H. Dean Steward
27                                           H. Dean Steward
28

                                                   3
